IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-41,072-02


EX PARTE KENNETH WAYNE BUTLER, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 0976409 IN THE 228TH JUDICIAL DISTRICT COURT
HARRIS COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
aggravated robbery and sentenced to forty-five years' imprisonment.  The Fourteenth Court
of Appeals affirmed his conviction.  Butler v. State, No. 14-06-00318-CR (Tex.
App.-Houston [14th Dist.], December 6, 2007, pet. ref'd).
	Based on the trial court's findings of fact as well as this Court's independent review
of the entire record, we find that Applicant's claims that challenge his conviction are without
merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004). Ex parte Deeringer, 210 S.W.3d 616, 618
(Tex. Crim. App. 2006).

DELIVERED: November 19, 2008
DO NOT PUBLISH